
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT


        This Fourth Amendment to Employment Agreement (this "Amendment") is
entered into on December 19, 2008, to become effective on January 1, 2009, by
and between Liberty Media LLC (formerly, Liberty Media Corporation), a Delaware
limited liability company (the "Company"), and John C. Malone ("Executive").


Recitals


        Tele-Communications, Inc. ("TCI") and Executive entered into an
Employment Agreement dated January 1, 1982, which was amended on January 1, 1983
and December 30, 1986 (as so amended, the "Existing Agreement"). TCI and
Executive thereafter entered into a Restated and Amended Employment Agreement
dated as of November 1, 1992 (the "Restated Agreement"). The Restated Agreement
provides that certain provisions contained in the Existing Agreement (relating
to determination and payment of compensation deferred by Executive through the
end of 1992) remain in effect notwithstanding execution of the Restated
Agreement. As of March 9, 1999, the Company assumed the Restated Agreement. The
Restated Agreement was amended on March 9, 1999, January 1, 2003 and March 29,
2007. The Restated Agreement, as so amended, is referred to in this Amendment as
the "Employment Agreement."

        The Company and Executive desire to further amend the Employment
Agreement as set forth herein.


Agreement


        In consideration of the mutual covenants contained in this Amendment,
and intending to be legally bound, the parties agree as follows:

        1.     Compensation Payable to Executive.    Section 4 of the Employment
Agreement is hereby amended by the addition of a new subsection (f), as follows:

        "(f)  Notwithstanding any of the preceding provisions of Section 4 of
this Employment Agreement or any provision of Section 4 of the Existing
Agreement to the contrary, the following shall apply to the payment of
compensation deferred pursuant to either of such sections:

        (i)    The Company and Executive agree that the "total deferred amount"
described in Section 4(c) of this Employment Agreement equals $2,401,272.85 (the
"8% Deferred Amount") as of February 1, 2009, which shall be treated as the
"Determination Date" referred to in Sections 4(b) and (c) above for purposes of
paying the 8% Deferred Amount. The 8% Deferred Amount shall be paid to Executive
in a series of 240 consecutive equal monthly installments of $20,085.21 (reduced
by any required tax withholding) on the first day of each calendar month from
February 2009 to January 2029, inclusive, such installment payments representing
level amortization of the Company's obligation to pay the 8% Deferred Amount
over such 240-month period, with interest thereon at the rate of 8% per annum,
compounded annually, from the Determination Date. For purposes of section 409A
of the Internal Revenue Code of 1986, as amended (the "Code"), each monthly
installment of the 8% Deferred Amount shall be treated as a separate payment. If
Executive dies prior to the payment of all 240 monthly installments of the 8%
Deferred Amount, the unamortized principal balance of the 8% Deferred Amount as
of the date of Executive's death (reduced by any required tax withholding) shall
be paid in a lump sum, within 30 days following the date of Executive's death,
to Executive's designated beneficiary or beneficiaries as defined in
Section 4(d) of this Employment Agreement. The provisions of Section 4(e) of
this Employment Agreement shall apply with respect to amounts payable under this
Section 4(f)(i). The payments pursuant to this Section 4(f)(i) are in complete
satisfaction of the Company's obligation to pay deferred compensation to
Executive pursuant to the preceding provisions of Section 4 of this Employment
Agreement, other than the Company's

--------------------------------------------------------------------------------



obligation to pay deferred compensation to Executive pursuant to the provisions
of Section 4 of the Existing Agreement.

        (ii)   The Company and Executive agree that the "total deferred amount"
described in the second and third paragraphs of Section 4 of the Existing
Agreement equals $ 20,213,484.21 (the "13% Deferred Amount") as of February 1,
2009, which shall be treated as the commencement date for payment under
Section 4 of the Existing Agreement (the "Commencement Date") for purposes of
paying the 13% Deferred Amount. The 13% Deferred Amount shall be paid to
Executive in a series of 240 consecutive equal monthly installments of
$236,816.27 (reduced by any required tax withholding) on the first day of each
calendar month from February 2009 to January 2029, inclusive, such installment
payments representing level amortization of the Company's obligation to pay the
13% Deferred Amount over the 20-year period from February 2009 to January 2029,
with interest thereon at the rate of 13% per annum, compounded annually, from
the Commencement Date. For purposes of Code Section 409A, each monthly
installment of the 13% Deferred Amount shall be treated as a separate payment.
If Executive dies prior to the payment of all 240 monthly installments of the
13% Deferred Amount, the unamortized principal balance of the 13% Deferred
Amount as of the date of Executive's death (reduced by any required tax
withholding) shall be paid in a lump sum, within 30 days following the date of
Executive's death, to Executive's designated beneficiary or beneficiaries as
defined in the fourth paragraph of Section 4 of the Existing Agreement. The
provisions of the fifth paragraph of Section 4 of the Existing Agreement shall
apply with respect to amounts payable under this Section 4(f)(ii). The payments
pursuant to this Section 4(f)(ii) are in complete satisfaction of the Company's
obligation to pay deferred compensation to Executive pursuant to the provisions
of Section 4 of the Existing Agreement.

        (iii)  The Company and Executive intend that the payment provisions of
Sections 4(f)(i) and (ii) above will not modify the amounts of deferred
compensation payable to Executive under Section 4 of this Employment Agreement
or Section 4 of the Existing Agreement but instead shall represent payment of
the present value, as of February 1, 2009, of the amounts that otherwise would
be payable to Executive, or to his designated beneficiary or beneficiaries, as
applicable, under such sections prior to their amendment hereby."

        2.     Salary Continuation Plan.    Section 5 of the Employment
Agreement is hereby amended by the addition of a new subsection (f), as follows:

        "(f)  Notwithstanding any of the preceding provisions of this Section 5
to the contrary, the following shall apply to the payment of amounts under the
salary continuation plan pursuant to such section:

        (i)    The Company and Executive agree that the amount of the monthly
"Benefit" described in Section 5(a) of this Employment Agreement equals
$163,709.38 (the "Monthly Benefit Amount") as of February 1, 2009. The Company
shall pay the Monthly Benefit Amount (reduced by any required tax withholding)
to Executive on the first day of each month from February 2009 to January 2029,
inclusive. For purposes of Code Section 409A, each Monthly Benefit Amount shall
be treated as a separate payment. If Executive dies prior to the payment of all
Monthly Benefit Amounts, any Monthly Benefit Amounts that remain unpaid as of
the date of Executive's death (reduced by any required tax withholding) shall be
paid to Executive's designated beneficiary or beneficiaries, as defined in
Section 5(b) of this Employment Agreement, on the dates such Monthly Benefit
Amounts otherwise would have been paid to Executive. The provisions of
Section 5(c) and 5(d) of this Employment Agreement shall apply with respect to
amounts payable under this Section 5(f)(i). The payments pursuant to this
Section 5(f)(i) are in complete satisfaction of the Company's

2

--------------------------------------------------------------------------------



obligation to pay the Benefit to Executive pursuant to the preceding provisions
of Section 5 of this Employment Agreement.

        (ii)   The Company and Executive intend that the payment provisions of
Section 5(f)(i) above will not modify the amount of the aggregate Benefit
payable to Executive under Section 5 of this Employment Agreement but instead
shall represent payment of the present value, as of February 1, 2009, of the
amount that otherwise would be payable to Executive, or to his designated
beneficiary or beneficiaries, as applicable, under such section prior to its
amendment hereby."

        3.     Expenses.    Section 6 of the Employment Agreement is hereby
amended by the addition of the following sentence at the end thereof:

"All reimbursements pursuant to this Section 6 shall be made in accordance with
the provisions of the Company's business expense reimbursement policy as in
effect at the time of reimbursement."

        4.     Executive Benefit Plans; Use of Company Aircraft; Professional
Services.    Section 7(c) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

        (c)   The Company will pay, or will reimburse Executive for, all fees
and other costs incurred by Executive in obtaining professional advice or for
any other purpose ("Qualified Expenses") provided that, effective January 1,
2007, the Value of all Executive Flights and the amount of Qualified Expenses
paid or reimbursed by the Company, plus all required tax withholding with
respect thereto, will not exceed, in the aggregate, $1,000,000 per calendar
year."

        5.     Compliance with Code Section 409A.    A new Section 16 is hereby
added to the Employment Agreement to read in its entirety as follows:

        "16. Compliance with Code Section 409A.

        (a)   General.    To the extent that the provisions of Code Section 409A
and any Treasury regulations promulgated thereunder are applicable to any
amounts payable under the Existing Agreement or hereunder, the parties intend
that the Existing Agreement and this Employment Agreement will meet the
requirements of such Code section and regulations and that the provisions hereof
will be interpreted in a manner that is consistent with such intent.

        (b)   Separation from Service.    Without limiting the generality of the
foregoing, the Company and Executive agree that, if any payment due Executive
under the Existing Agreement or this Employment Agreement upon termination of
Executive's employment constitutes deferred compensation subject to the
provisions of Code Section 409A, such payment shall be made to Executive only
upon Executive's Separation from Service. A Separation from Service of the
Executive means Executive's separation from service, as such term is defined in
Code Section 409A and applicable Treasury regulations thereunder, with the
Company and all other persons with whom the Company would be considered a single
employer under Code Sections 414(b) or 414(c), applying the 80% threshold for
ownership or voting control used in such Code sections and the Treasury
regulations promulgated thereunder, all within the meaning of Code Section 409A
and applicable Treasury regulations thereunder.

        (c)   Delay in Payment under Certain Circumstances.    With respect to
any amount described in Section 16(b) above that becomes payable to Executive
under the Existing Agreement or this Employment Agreement upon Executive's
Separation from Service, the provisions of this Section 16(c) will apply
notwithstanding any other provision of the Existing Agreement or this Employment
Agreement to the contrary. If the Company determines in good faith that
Executive is a "specified employee" within the meaning of Code Section 409A as
of the date of Executive's Separation from Service, to the extent required under
Code

3

--------------------------------------------------------------------------------






Section 409A, any amount that otherwise would be payable to Executive during the
six-month period following Executive's Separation from Service shall be
suspended until the lapse of such six-month period (or, if earlier, the date of
death of Executive). The amount that otherwise would be payable to Executive
during such period of suspension shall be paid, without interest on such
suspended amount, in a single payment on the day following the end of such
six-month period (or, if such day is not a business day, on the next succeeding
business day) or within 30 days following the death of Executive during such
six-month period, provided that the death of Executive during such six-month
period shall not cause the acceleration of any amount that otherwise would be
payable on any date during such six-month period following the date of
Executive's death. Any amounts not subject to the suspension described in the
preceding sentence shall be paid as otherwise provided in this Employment
Agreement.

        (d)   Reimbursements and In-kind Benefits.    Solely to the extent that
any provision of this Employment Agreement relating to reimbursement of expenses
or the availability of in-kind benefits constitutes deferred compensation
subject to the provisions of Code Section 409A, the following provisions shall
apply: (i) reimbursements or in-kind benefits provided during any taxable year
of Executive shall not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other taxable year; (ii) reimbursements shall be made
only for expenses incurred during the Employment Term; (iii) reimbursements must
be made on or before the last day of Executive's taxable year following the
taxable year in which the expense was incurred; and (iv) no such reimbursements
or in-kind benefits shall be subject to liquidation or exchange for another
benefit.

        (e)   Transition Relief.    As provided in Internal Revenue Notice
2007-86, notwithstanding any other provision of the Existing Agreement or this
Employment Agreement, with respect to any election or amendment made on or after
January 1, 2008 and on or prior to December 31, 2008 to change a time or form of
payment under the Existing Agreement or hereunder, the election or amendment
shall apply only with respect to any payments that would not otherwise be
payable in 2008 and shall not cause any payment to be made in 2008 that would
not otherwise be payable in 2008."

        6.     Effect on Employment Agreement.    Except as amended by the
preceding provisions of this Amendment, the Employment Agreement shall remain in
full force and effect according to its terms.

        7.     Governing Law.    This Amendment shall be interpreted and
construed under the internal laws of the State of Colorado, without reference to
principles of conflict of laws.

        IN WITNESS WHEREOF, the parties have signed this Fourth Amendment to
Employment Agreement to be effective as of the date first written above.

LIBERTY MEDIA LLC               By:   /s/ CHARLES Y. TANABE


--------------------------------------------------------------------------------

Charles Y. Tanabe
Executive Vice President               /s/ JOHN C. MALONE


--------------------------------------------------------------------------------

John C. Malone    

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
Recitals
Agreement
